Name: Council Regulation (EU) NoÃ 708/2012 of 2Ã August 2012 amending Regulation (EU) NoÃ 267/2012 concerning restrictive measures against Iran
 Type: Regulation
 Subject Matter: Asia and Oceania;  international affairs
 Date Published: nan

 3.8.2012 EN Official Journal of the European Union L 208/1 COUNCIL REGULATION (EU) No 708/2012 of 2 August 2012 amending Regulation (EU) No 267/2012 concerning restrictive measures against Iran THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision 2010/413/CFSP of 26 July 2010 concerning restrictive measures against Iran (1), Having regard to the joint proposal from the High Representative of the Union for Foreign Affairs and Security Policy and the European Commission, Whereas: (1) Council Regulation (EU) No 267/2012 (2) gives effect to the measures provided for in Decision 2010/413/CFSP. That Regulation provides for, inter alia, the freezing of all funds and economic resources belonging to, owned, held or controlled by the persons, entities and bodies listed in Annexes VIII and IX thereto. (2) In order to clarify the criteria for listing persons, entities and bodies in Annex IX to that Regulation, an amendment to Article 23 is necessary. (3) This Regulation falls within the scope of the Treaty on the Functioning of the European Union and regulatory action at the level of the Union is therefore necessary in order to implement it, in particular with a view to ensuring its uniform application by economic operators in all Member States. (4) Regulation (EU) No 267/2012 should therefore be amended accordingly. (5) In order to ensure that the measures provided for in this Regulation are effective, it should enter into force on the day of its publication, HAS ADOPTED THIS REGULATION: Article 1 Article 23, point (e) of paragraph 2 of Regulation (EU) No 267/2012 is replaced by the following: (e) being a legal person, entity or body owned or controlled by the Islamic Republic of Iran Shipping Lines (IRISL), or a natural or legal person, entity or body acting on their behalf.. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 August 2012. For the Council The President A. D. MAVROYIANNIS (1) OJ L 195, 27.7.2010, p. 39. (2) OJ L 88, 24.3.2012, p. 1.